October 25, 2011




                                     JUDGMENT

                       The Fourteenth Court of Appeals
    CITY OF HOUSTON, TEXAS AND HARRIS COUNTY-HOUSTON SPORTS
                       AUTHORITY, Appellants

NO. 14-10-00349-CV                        V.

HOTELS.COM, L.P., HOTWIRE, INC., EXPEDIA, INC., TRAVELNOW.COM, INC.,
        TRIP NETWORK INC. D/B/A CHEAPTICKETS.COM, ORBITZ, LLC,
INTERNETWORK PUBLISHING CORP. D/B/A LODGING.COM, PRICELINE.COM
 INC., LOWESTFARE.COM INC., TRAVELWEB LLC, AND TRAVELOCITY.COM
                              LP, Appellees
                         ____________________



       This cause, an appeal from the judgment signed January 19, 2010 in favor of
appellees Hotels.com, L.P., Hotwire, Inc., Expedia, Inc., Travelnow.com, Inc., Trip
Network Inc. d/b/a Cheaptickets.com, Orbitz, LLC, Internetwork Publishing Corp. d/b/a
Lodging.com, Priceline.com Inc.,        Lowestfare.com Inc., Travelweb          LLC, and
Travelocity.com, LP, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellants, City of Houston, Texas and Harris County-Houston Sports
Authority, jointly and severally, to pay all costs incurred in this appeal. We further order
this decision certified below for observance.